FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ARTEM MKRTCHYAN; INGA                            No. 07-70998
 BASTERMAJYAN; et al.,
                                                  Agency Nos. A097-883-905
               Petitioners,                                   A097-355-200
                                                              A097-355-201
   v.                                                         A097-355-202

 ERIC H. HOLDER Jr., Attorney General,
                                                  MEMORANDUM *
               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Artem Mkrtchyan (“Artem”), a native of the former Soviet Union and a

citizen of Armenia, and his wife Inga Bastermajyan (“Inga”) and their two

daughters, natives and citizens of Armenia, petition for review of the Board of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
Immigration Appeals’ order dismissing their appeal from an immigration judge’s

decision denying their application for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Tekle

v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we deny the petition for

review.

       Substantial evidence supports the agency’s adverse credibility determination

based on the omission from Artem’s asylum application of his alleged beatings

during his September 2002 detention, see Alvarez-Santos v. INS, 332 F.3d 1245,

1254 (9th Cir. 2003) (omission of a “dramatic, pivotal event” from asylum

application supported adverse credibility determination), and the discrepancies

between Inga’s asylum application and her testimony regarding the physical harm

she and Artem allegedly suffered during the January 2003 incident, see Li v.

Ashcroft, 378 F.3d 959, 962-63 (9th Cir. 2004). Further, because the agency had

reason to question their credibility, petitioners’ failure to provide corroborating

evidence undermines their claim. See Sidhu v. INS, 220 F.3d 1085, 1090-92 (9th

Cir. 2000). Accordingly, in the absence of credible testimony, petitioners’ asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.


PR/Research                                2                                     07-70998